Citation Nr: 0910174	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder for 
dental treatment purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1957.  He had additional service in the New York 
Army National Guard from November 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

There is no current dental disorder related to in-service 
dental trauma, nor does the Veteran satisfy the criteria for 
outpatient dental treatment.  


CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated by 
military service, nor have the criteria for entitlement to VA 
outpatient dental treatment been met.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Analysis

The Veteran served on active duty from September 1955 to 
September 1957.  He had earlier service in the New York Army 
National Guard from November 1953 to September 1955.  The 
Veteran has limited his claim to events involving his period 
of active duty.  

The Veteran contends that he developed a chronic dental 
disorder, gum disease, as a result of treatment in service.  
He further contends that the disorder has existed since 
service and that he should be afforded VA dental treatment.

The Veteran's military records, both service treatment 
records (STRs) and personnel records were lost in the fire at 
the National Personnel Records (NPRC).  The RO made a formal 
finding of this fact by way of a memorandum to the file dated 
in September 2005.  The Veteran was advised of this by way of 
a copy of the December 2005 rating decision and January 2006 
statement of the case (SOC).

In any event, there are no STRs of record at this time and 
the RO has stated that all efforts to locate them have been 
unsuccessful.  The United States Court of Appeals for 
Veterans Claims (Court), has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The RO wrote to the Veteran asking for him to submit or 
identify evidence that could used to substantiate his claim 
in December 2004.  The Veteran responded in January 2005.  He 
submitted a number of items to include statements from 
several dentists.  He submitted copies of private dental 
treatment for the years from August 1983 to January 2003.  
The provider is not identified in the records.  The records 
document treatment on many occasions.  However, there are no 
entries that reference treatment during the Veteran's 
military service or provide any nexus that relates any 
treated condition to the Veteran's military service.  

In regard to the several dentists, the Veteran submitted a 
statement from S. Minkoff, D.D.S., dated in September 2004.  
Dr. Minkoff said the Veteran was his patient from June 1946 
to September 1969.  He said his office was permanently closed 
in 1969 and he moved his practice to a new area.  He also 
noted that the Veteran returned from military service in 
September 1957.  He did not address the Veteran's dental 
status on his return in September 1957 and did not provide 
any opinion in regard to the Veteran having any dental 
problems in the years from 1957 to 1969 that could be 
attributed to any incident of service.

The Veteran provided a statement from I. Novsam, D.D.S, dated 
in September 2004.  Dr. Novsam said his records showed that 
the Veteran was not an active patient but the last date of 
treatment was in November 1985.  He added that his office had 
purged all records older than 15 years.  

In another statement, M. Rosenfeld, D.D.S, of the Oceanside 
Family, L.L.P, reported that her practice had no dental 
records for the Veteran in September 2004.

The Veteran submitted an undated statement from a dental 
assistant from the office of B. R. Levy, D.D.S.  The letter 
informed that the Veteran had become a patient in October 
1997.  He was seen with an acute periodontal problem.  He was 
reported as having been treated for the problem, described as 
very acute.  Dr. Levy had retired in 2003 and the office 
would no longer be able to provide treatment to the Veteran.  
The statement did not relate the Veteran's periodontal 
problem to his military service.

Finally, the Veteran submitted a statement from his friend, 
J. R.  The statement consisted of the following:

I am writing this letter on behalf 
of [the veteran] and residing at 
[address].  I have total recall of 
the following event.  We were both 
drafted together on September [], 
1955, in the U.S. Army and entered 
basic training at FT, DIX [sic], New 
Jersey.  We trained together in 
company B, 365 infantry regiment, 4 
Platoon, where [the Veteran] became 
platoon guide of his squad.  Two 
weeks into our training cycle, [the 
Veteran] went to sick call and was 
sent to the dental clinic on base, 
complaining of a jaw ache.  He 
returned to barracks having had a 
tooth extraction, where he received 
stitches to close the open wound in 
his tooth socket.  He subsequently 
returned to the dental clinic for 
further treatment many times.

I remember him vividly with the 
inside of his mouth the color 
purple, gentian violet had been 
applied because he had contracted a 
bad case of trench mouth, on his 
gums, tongue and teeth.  Please know 
that as his friend of 40 years, he 
has complained to me that this teeth 
and gums have never been healthy 
since that event took place.  He has 
sought private dental help since 
then to no avail, and has suffered 
with chronic gum disease the rest of 
his life since then.

As his friend, I am concerned that 
he can no longer afford private 
treatment to retain his original 
teeth.  I would greatly appreciate 
your helping [the Veteran] with his 
problem as soon as possible.  I bore 
witness to the above statement.  
Please consider this my affidavit.

Statement from J.R., received in January 2005.

The Veteran resubmitted the same evidence as described above 
in February 2005.  He also provided several documents from 
his military personnel records in an attempt to assist the RO 
in locating evidence of his treatment in service.  The 
Veteran stated that there was no other source of dental 
records.

The Veteran's claim was denied in December 2005.  He 
submitted his notice of disagreement (NOD) with the denial in 
January 2006.  The Veteran repeated his previous assertion 
that he believed he was entitled to VA treatment for his 
gum/periodontal disease because the problem was caused by 
treatment received in service.  He also said he had relied on 
private medical and dental plan coverage over the years to 
treat his teeth.  He said he was never informed, and did not 
know, that it was possible for VA to rate his condition and 
for him to receive VA dental treatment.  He said he learned 
of the possibility after enrolling for care at a VA medical 
center (VAMC) in Northport, NY.  

The Veteran and J.R. provided testimony at a VA Travel Board 
hearing in August 2007.  The Veteran described how he went to 
sick call during basic training and had his tooth pulled.  He 
related how the dentist had worked on another soldier at the 
same time.  He stated that he believed the dentist then 
worked on him with the same instruments without sterilizing 
them.  He also believed that the dentist did not wash his 
hands prior to treating him.  The Veteran said he developed 
problems with a swollen jaw and had to return to the clinic.  
He received gentian violet.  He contended that his treatment 
in service caused him to experience dental problems ever 
since and that he should be afforded VA dental care.

J.R. recounted that he and the Veteran had been friends for 
50, not 40 years, as indicated in his written statement.  He 
remembered the Veteran having a swollen jaw and requiring 
treatment.  He also recalled the Veteran receiving treatment 
with gentian violet.  He said the Veteran complained to him 
through the years that his teeth and gums were never the 
same.  The Veteran related how he had gone to the dentist 
every 3 to 6 months to keep his problem "at bay" but could 
no longer afford the care.  The representative noted that the 
Veteran's military records were unobtainable and probably 
destroyed in the fire at the NPRC.  

The Veteran testified that he had, at one point, lived in 
California for 20 years and was getting treatment at the 
"Wadsworth facility" in Los Angeles. (Transcript p. 20).  
He said that, when he returned to New York, he asked if could 
bring his records with him and was told the records would be 
forwarded.  He said they never arrived.  The Veteran did not 
identify where he wanted the records sent.

The Veteran was afforded a copy of the hearing transcript and 
submitted a request for several changes to be made.  The 
changes related to changing "Jensen" to "gentian" and 
several dates to reflect the correct year with several other 
minor notations.

The Board remanded the case for additional development in 
January 2008.  In particular, the Board noted that there was 
a VA facility in the Los Angeles, California, area known as 
Wadsworth division.  The Veteran was to be contacted and 
asked to verify if he had received treatment at a VA 
facility.  The Veteran was also to be provided notice on the 
requirements to substantiate a claim for dental treatment and 
to be afforded a VA dental examination.

The RO wrote to the Veteran in February 2008.  He was asked 
to identify if he had received any VA treatment and, if so, 
to provide the location and dates of treatment.  He was also 
asked to identify any private treatment records that could be 
submitted or obtained by VA on his behalf.  The Veteran did 
not respond to the letter.

The Veteran was afforded a VA dental examination in September 
2008.  The examiner noted that she had reviewed the claims 
folder.  In regard to medical history the examiner noted that 
the nature and etiology of the Veteran's claimed dental 
disorder was that he had chronic advanced periodontal disease 
and caries.  She said the etiology of the disorder were 
deposits of bacteria or plaque and calculus that were readily 
demonstrable on the Veteran's teeth and in his oral cavity.  
The examiner went on to provide the following opinion in 
regard to the Veteran's dental disorder:

There is a less than a 50% 
probability that it is proximately 
due to the [V]eteran's service from 
September 1955 to September 1957 due 
to an infection in service as a 
result of dental treatment.  In the 
record the [V]eteran and his 
witness[,] JR[,] state that the 
[V]eteran had teeth extracted on the 
lower right-side due to pain in his 
jaw.  No diagnosis was given as to 
why these teeth were extracted.  The 
[V]eteran's witness said that he was 
swollen and after extractions he 
developed an infection that was 
treated with gentian violet.  This 
medication was commonly used to 
treat trench mouth also known as 
ANUG, which is curable by 
antibiotics and is not uncommon in 
military recruits under stress.  The 
[V]eteran also has dental caries 
which is also caused by a bacteria, 
which the literature documents is 
given to us as infants by our 
caretakers or caretaker usually our 
parents.  It is controllable with 
proper oral hygiene.  Both dental 
caries and periodontal disease are 
caused entirely by the presence of 
different forms of bacteria either 
on the teeth to cause dental caries 
or under the gingival to cause 
periodontal disease.  Therefore, in 
my opinion the [V]eteran's claim of 
obtaining his dental condition from 
a dental infection that originated 
in the service is not a likely 
cause.  

VA dental examination report dated in September 2008.

Associated with the claims folder is a VA outpatient 
treatment entry from October 24, 2008.  The entry noted that 
the Veteran was in general good health except for extensive 
gingival disease.  The examiner noted that the Veteran was 
frustrated in not having his extensive gingival disease 
service-connected for treatment.

The Veteran submitted a duplicate copy of the letter from Dr. 
Levy's office in November 2008.  He said that he submitted 
the statement, showing treatment for acute periodontal 
problems, as a counter against the finding by the VA dentist 
that he had chronic periodontal disease.


II. Background

The regulation pertaining to dental disabilities provides 
that missing teeth may be compensable for rating purposes 
under Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.")  The Note immediately following, however, 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150 (2008), Diagnostic Code 9913.  There is no evidence of 
record that the Veteran has any loss of teeth that is the 
result of loss of substance of body of maxilla or mandible.  

Under the applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease may be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a) (2008).

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined under 
38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161 (2008).  

        Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

        Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90- day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.

        (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for 
treatment is made within one year after such discharge or 
release.  (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran.  
(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service- 
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.  

        Class II(a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  [For these purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  See VAOPGCPREC 5-97; 
see also 38 C.F.R. § 3.306(b)(1) (2008).]
        
        Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
        
        Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
        
        Class IIR (Retroactive).  Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans' Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  
        
        Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions, which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  
        
        Class IV.  Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.  
        
        Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  
        
        Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  

38 C.F.R. § 17.161 (2008).

As noted Class I dental treatment is available only for those 
veterans who have a service-connected compensable dental 
disability or condition.  The Veteran does not.  He has 
severe periodontal disease and caries.  In regard to Class II 
the Veteran was discharged from service prior to October 1, 
1981.  Thus, he automatically cannot qualify for treatment 
under Class II.  He also cannot qualify for treatment under 
Classes IIA, IIB, and IIC as he does not have dental 
disability resulting from combat wounds or service trauma and 
was not a prisoner of war.  Additionally, he is not eligible 
for treatment under Class IIR as he did not make any 
applications for dental treatment prior to the instant claim.  

The Veteran is not service-connected for any disability.  
Accordingly, he cannot qualify for dental treatment under 
Class III as he does not have a dental condition that 
aggravates a service connected disability.  The Veteran is 
also not eligible for treatment under Class IV or Class V 
because he does not receive service connected compensation at 
the 100 percent rate and there is no evidence that he is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Finally, there is no evidence of record showing 
that the Veteran's dental problems are currently complicating 
a medical condition being treated under 38 U.S.C. Chapter 17 
(i.e. the chapter governing access to, and provision of, VA 
health care).  Therefore, there is no basis to establish 
eligibility for treatment under Class VI.

The Veteran alleges that his current dental condition, 
involving periodontal disease and caries, is the direct 
result of treatment he received during service.  In 
particular, he asserts that he was subjected to treatment in 
unsanitary conditions that led to his development of his 
periodontal disease.

The Veteran, and his friend, have submitted statements and 
testified to the Veteran receiving dental treatment within 
the first two weeks of basic training in 1955.  There is no 
reason to doubt their statements, especially in light of the 
absence of any military records.  They are both competent to 
provide evidence as to the Veteran's treatment and his 
symptomatology regarding his swollen jaw and trench mouth 
that required additional treatment.  They are also competent 
to provide evidence of continued dental problems over the 
years.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The Veteran and J.R. 
are not competent to relate any current dental disorder to 
the Veteran's treatment in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  In this case, it can only be done by a 
qualified medical professional.

In that regard, the Veteran has submitted private dental 
treatment records that cover a period from 1983 to 2003.  
However, he has not provided any statements or opinions from 
a treating dentist, or any other medical professional, that 
has assessed his claim such that the Veteran's current dental 
disorder can be related to his military service.

By contrast, the VA dentist reviewed the claims folder, to 
include the dental treatment records.  The VA dentist opined 
that it was less than a 50 percent probability that the 
Veteran's periodontal disease and caries were the result of a 
dental infection during service.  In support of her opinion 
she noted the Veteran's contentions regarding the events in 
service.  The VA dentist stated that the Veteran's dental 
problem consisted of chronic periodontal disease and caries.  
She said both were due to bacteria.  Bacteria was present on 
the Veteran's teeth on examination in September 2008.  She 
also stated that it was common practice to treat trench mouth 
with gentian violet.  She also noted that this was a curable 
condition through the use of antibiotics and was not uncommon 
among military recruits.  In short, the VA dentist did not 
find that the dental treatment in service was responsible for 
the Veteran's chronic problems, even if identified as 
"acute" episodes of periodontal disease.  

Given that it is not established that the Veteran's dental 
condition meets the criteria for entitlement to any of the 
six classes of dental treatment, the preponderance of the 
evidence is against this claim and it must be denied.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, the Veteran's claim for dental treatment 
was received in August 2004.  The RO wrote to him in December 
2004.  The Veteran was informed of the information/evidence 
required to establish service connection for a disability for 
compensation purposes.  He was also advised to submit 
evidence showing that he had the claimed disorder since 
service.  He was given specific examples of the types of 
information that would help to substantiate his claim.  He 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disorder.  The letter also 
advised the Veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.

The Veteran responded by submitting treatment records and 
statements in January 2005.

The RO again wrote to the Veteran in February 2005.  The 
Veteran was informed that his records may have been destroyed 
in the fire at the NPRC.  He was asked to provide additional 
information to allow the RO to continue to search for 
outstanding military records.  

The Veteran responded to the letter by submitting duplicates 
of evidence submitted in January 2005.  He also included 
several additional military record documents to assist in 
identify his unit during service.  He reported that he had no 
other dental records to submit.  

The RO wrote to the Veteran in September 2005.  The Veteran 
was again asked to provide specific information on his 
military unit to allow for a more thorough search for 
possible outstanding records.  He was advised of the evidence 
of record and what VA would do in the development of his 
claim.  He was asked to provide information on other evidence 
that could be obtained.  

The Veteran responded in October 2005.  He also submitted 
duplicate evidence with several new military documents.  The 
Veteran reported that he had attempted to obtain his military 
records from the NPRC but was unsuccessful.

The Veteran's claim was denied in December 2005.  

The Board remanded the Veteran's case for additional 
development, to include providing him the notice required by 
the Veterans Claims Assistance Act (VCAA), in regard to 
claims for dental treatment.  The RO was also to attempt to 
develop possible outstanding VA records, based on the 
Veteran's input, and to afford him an examination.

The RO wrote to the Veteran in February 2008.  The letter 
advised him of the evidence required to substantiate his 
claim for dental treatment.  Further, the letter asked the 
Veteran to identify any sources of dental treatment but 
particularly any VA source of treatment.  The letter also 
included the notice required by the decision in Dingess.

The Veteran did not respond to the letter.  Nor did he 
provide the requested information in either of two statements 
submitted at a later time.  

The Veteran was afforded a VA examination in September 2008.  
The RO re-adjudicated his claim in October 2008.  His 
entitlement to dental treatment remained denied.  The Veteran 
was issued a supplemental statement of the case that provided 
an assessment of the evidence added to the record since the 
SOC and the basis for the continued denial of his claim.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any additional notice error, the 
presumption of any prejudice is overcome in this case.  The 
Veteran had actual knowledge of what was required to 
substantiate his claim for dental treatment.  The Veteran was 
informed that his periodontal disease and caries were not 
considered disabilities that would allow for treatment.  He 
continued to maintain that his treatment in service was the 
cause of his current dental condition rather than provide 
information or evidence that he met the criteria for 
treatment under the several classes, or any other provision 
of law.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to each of the RO's notice letters until the 
letter of February 2008.  That letter was sent to the same 
address as the letter that advised the Veteran of his hearing 
in July 2007 and was the address used by the Veteran in later 
correspondence.  The letter was not returned as 
undeliverable.  The Veteran submitted his own statements and 
statement's from J.R., and medical and military records in 
support of his claim. 

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  The Veteran's STRs were 
not available and said to be destroyed in the fire at the 
NPRC.  The NPRC asked that VA provide specific unit 
information and dates to attempt to locate other possible 
records that could be used to identify treatment for the 
Veteran.  The RO wrote to the Veteran on three occasions to 
obtain information and the Veteran provided the several 
military documents he had that noted his unit down to the 
platoon level.  Even with this information, the NPRC was 
unable to locate morning reports or other records pertinent 
to the Veteran.

The Veteran also submitted private treatment records and 
statements from several dentists or their offices.  He 
reported that he could not locate any records prior to 1983.  
He also submitted statements from J.R. in support of his 
claim, statements that served to corroborate the Veteran's 
receipt of dental treatment in service.  The Veteran and J.R. 
also testified at a Travel Board hearing.  His claim was 
remanded for additional development.  The Veteran was 
afforded a VA examination.  

The Board notes that the Veteran's testimony at his hearing 
in August 2007 implied that he may have received dental 
treatment at a VA facility in California.  Possibly for a 20-
year period.  The Veteran was specifically asked to identify 
any source of VA treatment in the RO's letter of February 
2008.  He did not respond.  

The Board notes that it is not likely that the Veteran's 
testimony referred to a VA facility.  A careful review of his 
NOD of January 2006 shows that he claims to have never known 
he could receive dental treatment from VA.  He said that he 
had paid for his treatment over the years since service and 
only learned he might be able to receive VA treatment after 
being enrolled for healthcare at a local VAMC.  In any event, 
the Veteran was afforded an opportunity to provide necessary 
information to obtain any records but failed to do so.  See 
38 C.F.R. § 3.159(c)(2), (3) (2008).

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to service connection for a dental disorder for 
outpatient treatment purposes is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


